MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                          FILED
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                                  Jun 29 2018, 6:18 am

      court except for the purpose of establishing                                    CLERK
                                                                                  Indiana Supreme Court
      the defense of res judicata, collateral                                        Court of Appeals
                                                                                       and Tax Court
      estoppel, or the law of the case.


      APPELLANT PRO SE
      Joseph Esparza
      New Castle, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Joseph Esparza,                                          June 29, 2018
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               48A05-1705-PL-1041
              v.                                               Appeal from the Madison Circuit
                                                               Court
      Koren Lopez,                                             The Honorable Thomas L. Clem,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               48C05-1608-PL-102



      Mathias, Judge.

[1]   Joseph Esparza (“Esparza”) appeals the Madison Circuit Court’s entry of

      default judgment in favor of Koren Lopez (“Lopez”), in Lopez’s action for

      breach of contract. Esparza appeals and argues that deficient service of the

      summons and complaint and inadequate notice of subsequent hearings and

      Court of Appeals of Indiana | Memorandum Decision 48A05-1705-PL-1041 | June 29, 2018                Page 1 of 17
      orders rendered the judgment void for lack of personal jurisdiction. We

      conclude that Esparza is estopped from raising any challenges to the personal

      jurisdiction of the trial court and that the trial court did not abuse its discretion

      when it denied Esparza’s motion to set aside the default judgment entered

      against him. Therefore, we affirm.


                                   Facts and Procedural History
[2]   On September 7, 2010, Esparza entered into an agreement to lease a rental

      property to Lopez. Compl.; Lease Agreement.1 The agreement contained an

      option to purchase the property for the price of $25,000 plus taxes and interest,

      payable in sixty monthly payments. Id. Lopez alleged that she made the sixtieth

      and final payment on August 7, 2015, and after Esparza refused to close on the

      property and transfer title to her, Lopez filed suit for breach of contract on

      August 30, 2016. Compl.


[3]   On August 31, 2016, the summons and subpoena, which indicates that the

      complaint was attached, was served via certified mail to both Esparza’s former

      residence and to the correctional facility where he has been incarcerated during




      1
       Esparza did not include a copy of the Chronological Case Summary (“CCS”) in his Appendix, as is required
      by Indiana Appellate Rule 50(A)(2)(a). Therefore, we hereby take judicial notice of the CCS and its contents.
      Because Esparza also did not include any of the original pleadings relevant to the merits of his appeal, and
      because his terse statement of facts does not clearly explain the facts or procedural posture of the case, we
      also take judicial notice of several documents filed with the trial court, which we have obtained via the
      Odyssey case management system. See Horton v. State, 51 N.E.3d 1154, 1160–61 (Ind. 2016) (noting that
      Indiana Evidence Rule 201(b)(5) “now permits courts to take judicial notice of ‘records of a court of this
      state,’” and that such records are presumptively sources of facts “that cannot reasonably be questioned.”).
      Hereinafter we cite to documents from the trial record based upon their titles.

      Court of Appeals of Indiana | Memorandum Decision 48A05-1705-PL-1041 | June 29, 2018             Page 2 of 17
      the pendency of this case. A notice, also in the trial court record, indicates that

      service was returned served at the correctional facility, where it was signed for

      by “A. Davis.” Service Returned Served, Sept. 8, 2016. The other summons,

      sent to the residential address, was accepted on Esparza’s behalf by his wife,

      Tracy Esparza (“Tracy”).


[4]   Tracy, who has power of attorney for Esparza, attempted to represent her

      husband in the instant suit, filing an Answer and Counterclaim on Esparza’s

      behalf on September 26, 2016. A pre-trial conference was held on February 15,

      2017, at which Tracy appeared in person and attempted to represent her

      husband’s interests. At that hearing, when the trial court confirmed that Tracy

      was neither a party to the contract in dispute nor a licensed attorney, the judge

      informed her that an attorney-in-fact could not represent someone in court, and

      that her attempt to do so was unauthorized practice of law.


[5]   The trial court further explained that Esparza, as the named defendant, either

      needed to appear pro se or retain counsel, and that as Esparza would be unable

      to appear personally from prison, the latter would be necessary.2 While noting

      that the case was ripe for default judgment, at Tracy’s request, and with the

      consent of Lopez’s counsel (who wished to resolve the matter amicably because

      the parties were former friends), the court granted a continuance, giving




      2
        In fact, the trial court could have allowed Esparza to file personally signed pleadings from prison. Indeed,
      the court received and ruled on Esparza’s accommodation requests filed before the March 1 deadline.
      However, the trial court is not required to be, nor should it be, a legal resource for unrepresented litigants. See
      paragraph 10, infra.

      Court of Appeals of Indiana | Memorandum Decision 48A05-1705-PL-1041 | June 29, 2018                  Page 3 of 17
      Esparza until March 1, 2017 to retain counsel and file a proper answer to the

      complaint, or default judgment would be entered in favor of Lopez.


[6]   It appears from the CCS and the transcript of the February 15 hearing that the

      March 1 date was a deadline, rather than a formal hearing. Between February

      15 and March 1, Esparza, filed two pro se motions seeking accommodations so

      he could attend the hearing on March 1. One such motion requested that the

      court order him transported from prison so he could appear at the March 1

      hearing in person. The other motion requested that the March 1 hearing be held

      telephonically and that the corrections staff of the prison be ordered to

      accommodate his participation in such a telephonic hearing. The trial court

      denied both motions.3


[7]   Lopez filed a Motion for Default Judgment on March 7, 2017, which the trial

      court granted the following day. On March 22, 2017, Esparza then filed what he

      titled a “Motion for Default Judgment,” in which he first asked the court to

      vacate the entry of default judgment for Lopez because, inter alia, he “was not

      notified directly of court dates or serviced properly pursuant to court rules.”

      Def.’s Mot. for Default ¶ 1. Esparza then requested that the court enter “default”

      judgment in his favor, asking the court find Lopez in breach of the contract, that




      3
        We note that the trial court could not order Esparza’s transportation from prison to attend a hearing in a
      civil case unrelated to his incarceration. See Murfitt v. Murfitt, 809 N.E.2d 332, 334 (Ind. Ct. App. 2004);
      Brown v. State, 781 N.E.2d 773, 777 n.5 (Ind. Ct. App. 2003); Zimmerman v. Hanks, 766 N.E.2d 752, 757 (Ind.
      Ct. App. 2002); Hill v. Duckworth, 679 N.E.2d 938, 939 (Ind. Ct. App. 1997). However, Esparza requested
      and was entitled to a telephonic hearing, Sabo v. Sabo, 812 N.E.2d 238, 246 (Ind. Ct. App. 2004), but he does
      not contest this issue on appeal. The issue is therefore waived.

      Court of Appeals of Indiana | Memorandum Decision 48A05-1705-PL-1041 | June 29, 2018             Page 4 of 17
      he be found the rightful owner of the property, and that Lopez “vacate the

      premises and repay all due fees, fines, and encumbrances.” Id. at 2–3.


[8]   The court set a hearing for April 5, 2017 to rule on Esparza’s motion for

      “default.” Esparza filed another motion requesting that he be transported from

      prison so that he could attend this hearing. The trial court denied this motion,

      as it explained to Tracy,4 because the court found that it lacked the authority to

      order the transport of a prisoner for a civil claim unrelated to the prisoner’s

      sentence. The trial court reiterated that Esparza was given an opportunity to

      retain an actual attorney to appear on his behalf, which he had failed to do.

      Finding that Esparza was properly served notice, and that he had failed to

      demonstrate mistake, surprise, excusable neglect, fraud, or any other reason for

      relief, the court denied Esparza’s default judgment motion while reaffirming the

      order granting default judgment for Lopez. Esparza now appeals.


                                        Discussion and Decision
[9]   On appeal, Esparza argues that the default judgment entered against him was

      void for lack of personal jurisdiction because of allegedly deficient service of the

      summons and complaint, and because of the court’s alleged failures to provide

      him adequate notice of the February 15, 2017 pre-trial hearing or of the court’s

      order that he retain counsel and file an answer to the complaint by March 1. He




      4
        Tracy attended this second hearing as well, where the trial court again explained that the attempt to
      represent her husband was illegal.

      Court of Appeals of Indiana | Memorandum Decision 48A05-1705-PL-1041 | June 29, 2018               Page 5 of 17
       asserts the process used to serve him violated his due process rights and was

       contrary to the provisions of Indiana Trial Rule 4.3. Esparza also argues that

       the trial court abused its discretion when it entered the default judgment against

       him, which he argues “was obtained by actions prejudicial to the administration

       of justice warranting relief,” apparently because of the same asserted

       deficiencies of process and notice. Appellant’s Br. at 11. Esparza’s jurisdictional

       challenge and his claim that the trial court abused its discretion are addressed

       separately below with additional relevant facts.


[10]   We note that Lopez has not filed an appellee’s brief. When the appellee has

       failed to submit an answer brief we need not undertake the burden of

       developing an argument on the appellee’s behalf, and we will reverse the trial

       court’s judgment if the appellant’s brief presents a case of prima facie error.

       Norris v. Personal Finance, 957 N.E.2d 1002, 1006 (Ind. Ct. App. 2011) (citations

       omitted). The appellee’s failure to respond “does not, however, relieve us of our

       obligation to decide the law as applied to the facts in the record in order to

       determine whether reversal is required.” Ponziano Const. Servs. Inc. v. Quadri

       Enterprises, LLC, 980 N.E.2d 867, 875 (Ind. Ct. App. 2012) (citing Newman v.

       State, 719 N.E.2d 832, 838 (Ind. Ct. App. 1999).


             I. Characterization of Esparza’s Motion for “Default” Judgment

[11]   For an appeal from a default judgment to be properly before this court, the

       appellant must have filed in the trial court a motion to set aside the default

       judgment under Trial Rule 60(b). In re Estate of Carnes, 866 N.E.2d 260, 265

       (Ind. Ct. App. 2007) (citing Siebert Oxidermo, Inc. v. Shields, 446 N.E.2d 332, 337
       Court of Appeals of Indiana | Memorandum Decision 48A05-1705-PL-1041 | June 29, 2018   Page 6 of 17
       (Ind. 1983)). Therefore, as a preliminary matter, we must decide whether

       Esparza’s motion for default judgment can be properly construed—as he argues

       it should be—as a motion to set aside default judgment pursuant to Trial Rule

       60(b). Although this motion sought to have the default judgment entered in

       Lopez’s favor vacated, it contained no citation to Trial Rule 60(b), let alone the

       particular subsection of Trial Rule 60(b) under which relief was sought. This

       motion also does not assert that personal jurisdiction was lacking, or that the

       default judgment entered against him was consequently void under Trial Rule

       60(b)(6), but only asserted that he “was not notified directly of court dates or

       serviced properly pursuant to court rules.” Def.’s Mot. for Default ¶ 1.


[12]   On appeal, Esparza argues that because his motion was filed pro se, “it is to be

       liberally construed,” as pro se documents “however inartfully pleaded, must be

       held to less stringent standards than formal pleadings drafted by lawyers.”

       Appellant’s Br. at 9 (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). This

       quoted passage from Erickson is inapposite, as this case was interpreting the

       requirements of Federal Rule of Civil Procedure 8(a)(2). See Erickson, 551 U.S.

       at 94. In Indiana, it is well settled that a litigant who proceeds pro se is held to

       the same rules of procedure that trained counsel is bound to follow. Rickels v.

       Herr, 638 N.E.2d 1280, 1283 (Ind. Ct. App. 1994); accord In re Estate of Carnes,

       866 N.E.2d at 265.


[13]   A party seeking relief under Trial Rule 60(b) bears the burden of proof, Wilson v.

       K.W., 497 N.E.2d 244, 246 (Ind. Ct. App. 1986), trans. denied, and must specify

       sufficient grounds in support of their motion to be entitled to relief. Integrated

       Court of Appeals of Indiana | Memorandum Decision 48A05-1705-PL-1041 | June 29, 2018   Page 7 of 17
       Home Techs., Inc. v. Draper, 724 N.E.2d 641, 642 (Ind. Ct. App. 2000). When

       deciding whether a motion can be properly regarded as a Rule 60(b) motion, we

       look to the motion’s substance rather than its form. See Town of St. John v. Home

       Builders Ass’n of N. Indiana, Inc., 428 N.E.2d 1299, 1302 (Ind. Ct. App. 1981)

       (citing Wilson v. Wilson, 169 Ind. App. 530, 349 N.E.2d 277 (1976)).


[14]   Looking to the substance of Esparza’s motion, it does not appear that his

       failures to cite to Trial Rule 60(b), or to support his claim that notice was

       deficient with specific details, should prevent us from regarding it as a motion

       to set aside default judgment under Trial Rule 60(b). Moreover, the trial court

       seems to have regarded it as a Trial Rule 60(b) motion; in denying it, the trial

       court found that it had jurisdiction over Esparza and that he was properly

       served notice. The trial court also found that Esparza had “fail[ed to] set forth

       or demonstrate mistake, surprise, excusable neglect, fraud, or provide any other

       reason for Relief from Judgment,” Order Denying Def.’s Mot. for Default ¶ 3,

       which tracks the language of Trial Rule 60(b)(1), (3), and (8).5




       5
        These findings were possibly prompted by Esparza’s other claims supporting the request that the motion for
       default judgment be set aside, which read: “Power of Attorney (POA) was informed they could not represent
       Defendant in court, so attendance as pro se was entered within time allotted by the court[;] The Plaintiff
       attorney [sic] sent pertinent information and questions to POA only and in her name[; and] Defense was
       prepared at time of pretrial conference by POA to prove case only to be told she could not represent
       defendant by being his POA and not an attorney also the plaintiff was not prepared to proceed at said time.”
       Def.’s Mot. for Default ¶¶ 2–4 (numbers removed). As Esparza’s brief does not reiterate any of these
       arguments, they are waived on appeal, and we do not address them here. See Ind. Appellate Rule
       46(A)(8)(a).

       Court of Appeals of Indiana | Memorandum Decision 48A05-1705-PL-1041 | June 29, 2018            Page 8 of 17
[15]   While the motion’s lack of particularity or factual support doubtlessly leaves

       Esparza with less room to argue that the trial court abused its discretion in

       denying it, Esparza’s motion was still, in substance, a request to set aside

       default judgment under Trial Rule 60(b). Esparza’s appeal of the default

       judgment entered in Lopez’s favor is therefore properly before us.


                                          II. Personal Jurisdiction

[16]   Esparza seems to assert that the default judgment entered against him is void for

       lack of personal jurisdiction and must be reversed pursuant to Trial Rule 60(b)(6).

       A judgment entered without personal jurisdiction is void unless the jurisdictional

       defect is waived. Stidham v. Whelchel, 698 N.E.2d 1152, 1155 (Ind. 1998). Unlike

       the lack of subject matter jurisdiction, the lack of personal jurisdiction must be

       raised at the earliest possible opportunity or the objection is waived. Kondamuri v.

       Kondamuri, 799 N.E.2d 1153, 1158–59 (Ind. Ct. App. 2003) (citing Foor v. Town

       of Hebron, 742 N.E.2d 545, 549 (Ind. Ct. App. 2001)), trans. denied. Once a

       defendant properly makes and preserves their challenge to personal jurisdiction,

       they may proceed with a defense on the merits without waiving the jurisdictional

       issue. State v. Omega Painting, Inc., 463 N.E.2d 287, 292 (Ind. Ct. App. 1984).


[17]   However, even when the objection is properly preserved, a party will be estopped

       from challenging the court’s jurisdiction where the party has voluntarily availed

       itself or sought the benefits of the court’s jurisdiction. Kondamuri, 799 N.E.2d at

       1158–59 (citing Herdrich Petroleum Corp. v. Radford, 773 N.E.2d 319, 323 (Ind. Ct.

       App. 2002), trans. denied). Thus, while a timely objection to a lack of personal

       jurisdiction will prevent waiver and allow a defendant to proceed with a defense
       Court of Appeals of Indiana | Memorandum Decision 48A05-1705-PL-1041 | June 29, 2018   Page 9 of 17
       on the merits, the defendant “may still be estopped from raising a jurisdictional

       challenge ‘if [their] subsequent actions . . . go beyond matters of defense and seek

       affirmative relief from the court.’” Allen v. Proksch, 832 N.E.2d 1080, 1096–97

       (Ind. Ct. App. 2005) (quoting Hotmix & Bituminous Equip. Inc. v. Hardrock Equip.

       Corp., 719 N.E.2d 824, 830 (Ind. Ct. App. 1999)).


[18]   Actions which are seen as a preliminary step in the preparation of a defense on

       the merits will not be regarded as requests for affirmative relief resulting in

       estoppel of a jurisdictional challenge. See El v. Beard, 795 N.E.2d 462, 466 (Ind.

       Ct. App. 2003) (finding that motion for costs and attorney fees was filed in

       order to permit the creation of a defense on the merits and was not a request for

       affirmative relief); Omega Painting, Inc., 463 N.E.2d 287 at 293 (finding that

       interrogatories filed seeking to generate a defense on the merits were not

       requests for affirmative relief, but that a jurisdictional challenge was nonetheless

       waived because interrogatories were filed before preservation of the defense).


[19]   But an action that neither asserts nor is made in preparation of a defense on the

       merits will be regarded as a request for affirmative relief. See, e.g., Allen, 832

       N.E.2d at 1096–97 (holding that father in a custody dispute, despite properly

       preserving objection to trial court’s personal jurisdiction, was nonetheless

       estopped from challenging it because he filed motions seeking, inter alia, that the

       child’s grandmother and current guardian be held in contempt and that the trial

       court make a ruling on his motion for modification of custody); cf. Hotmix &

       Bituminous Equip., 719 N.E.2d at 830 (holding that while permissive

       counterclaims are requests for affirmative relief, a compulsory counterclaim

       Court of Appeals of Indiana | Memorandum Decision 48A05-1705-PL-1041 | June 29, 2018   Page 10 of 17
       was not where it was filed contemporaneously with an answer properly

       asserting the jurisdictional challenge) (citations omitted).


[20]   Here, we first note that waiver and estoppel can only be effected by the actions

       of a party possessing rights. Stidham, 698 N.E.2d at 1155. Thus the answer and

       counterclaim Tracy filed, which asserted neither a lack of personal jurisdiction

       nor a defect in service of process, cannot constitute a waiver of Esparza’s right

       to challenge personal jurisdiction. As Tracy was not an attorney, she lacked the

       authority to answer on her husband’s behalf and therefore could not waive any

       defenses on his behalf either.


[21]   Assuming arguendo that Esparza properly preserved the jurisdictional challenge

       in his motion’s first paragraph,6 he is still estopped from raising it because he

       also made, in the same motion’s final paragraph, a request for affirmative relief.

       After challenging the merits of the default judgment entered against him,

       Esparza went on to assert, inter alia, that Lopez had failed to make the final

       agreed-upon payment, with the apparent object of showing that Lopez was in

       breach of their contract. Had Esparza stopped there and only made these

       assertions as a defense on the merits, then he would not be estopped from

       challenging personal jurisdiction. However, Esparza went on to conclude his

       motion by requesting that the trial court find Lopez in breach of their contract,

       that he be found the “holder [of the property] in due course,” that the trial court



       6
        In this first paragraph, Esparza asserted that: “Defendant was not notified directly of court dates or serviced
       properly pursuant to court rules.” Def.’s Mot. for Default.

       Court of Appeals of Indiana | Memorandum Decision 48A05-1705-PL-1041 | June 29, 2018              Page 11 of 17
       order Lopez to “vacate the premises and repay all due fees, fines, and

       encumbrances,” and that he be granted “all other relief just and proper in the

       premises.” Id. at 3.


[22]   By seeking a judgment to the effect that he was the rightful owner of the

       property, and by seeking to have Lopez evicted and ordered to pay him fines,

       Esparza went beyond a defense on the merits and sought affirmative relief.

       Having sought to avail himself of the benefits of the trial court’s jurisdiction,

       Esparza consented to the court’s authority over his person and is estopped from

       challenging it now on appeal.


                                         III. Abuse of Discretion

[23]   Esparza’s only remaining argument is that the “trial court abused its discretion

       in not setting aside its [sic] granting the plaintiff’s motion for default judgment

       because the Appellant has shown that he is entitled to relief from judgment.”

       Appellant’s Br. at 11. Virtually all of Esparza’s assertions in his brief are

       directed toward supporting his argument that the judgment entered against him

       was void for lack of personal jurisdiction under Trial Rule 60(b)(6). He does not

       cite to another subsection of Trial Rule 60(b), nor does he specify a separate

       legal ground which would entitle him to relief. He seems to support his abuse of

       discretion claim only by arguing that he was prejudiced by the same alleged

       deficiencies of service and inadequacy of notice which he used to support his

       attack on the trial court’s personal jurisdiction. Thus, while we find that it is

       unnecessary to address the merits of Esparza’s jurisdictional arguments because



       Court of Appeals of Indiana | Memorandum Decision 48A05-1705-PL-1041 | June 29, 2018   Page 12 of 17
       he is estopped from making them, we must briefly examine the nature of his

       claims to the extent that his abuse of discretion argument also turns on them.


[24]   Esparza “challenges the adequacy of the summons” and asserts that his service

       of process was deficient because the manner of service was contrary to the

       requirements of Trial Rule 4.37 and violated his due process rights. Appellant’s

       Br. at 9. Esparza claims the summons were “issued to [an] address other than

       where [he] was located and resides.” Id. at 5. This appears to be technically

       true, as the CCS does show that the summons was served at Esparza’s

       residential address and signed for by Tracy. CCS entry, Sept. 14, 2016.

       However, Esparza notably failed to cite to or mention the immediately

       preceding entry in the CCS which proves that the summons and subpoena were

       also delivered to and received at the prison where Esparza did and does reside.

       CCS entry, Sept. 8, 2016. The return of service indicates that the summons was

       signed for at the prison by “A. Davis” but does not indicate whether it was

       given to Esparza. Esparza’s brief contains scant discussion of the summons and

       complaint, and makes it unclear whether he means to assert that he never




       7
         Trial Rule 4.3 provides that: “Service of summons upon a person who is imprisoned or restrained in an
       institution shall be made by delivering or mailing a copy of the summons and complaint to the official in
       charge of the institution. It shall be the duty of said official to immediately deliver the summons and
       complaint to the person being served and allow him to make provisions for adequate representation by
       counsel. The official shall indicate upon the return whether the person has received the summons and been
       allowed an opportunity to retain counsel.”

       Court of Appeals of Indiana | Memorandum Decision 48A05-1705-PL-1041 | June 29, 2018          Page 13 of 17
       received service of process at all, or only that its manner was noncompliant

       with Trial Rule 4.3.8


[25]   Esparza also asserts that the court failed to properly serve him with several

       notices of hearings and orders. He cites entries in the CCS that show the

       automated notices of the pre-trial conference on February 15, 2017 and the

       hearing journal entry following this first hearing were served upon Esparza’s

       residential address and returned not served. Esparza appears to argue that his

       due process rights were violated either by the court’s failure to notify him of the

       pre-trial conference on February 15, 2017, or by the court’s failure to notify him

       of this hearing’s disposition (namely, the court’s order to the effect that he had

       until March 1, 2017 to retain counsel and file an answer to the complaint or

       judgment would be entered against him). Esparza appears to argue that he

       received no notice of this pre-trial conference but does not deny that he had

       actual knowledge of the substance of the trial court’s order. 9




       8
        For example, Esparza argues that despite knowing that he was incarcerated, Lopez “failed to serve him at
       his [prison] address pursuant to the trial rules.” Appellant’s Br. at 9 (emphasis added).
       9
         Rather, Esparza argues that “[e]ven if” Tracy (who attended the pre-trial conference) informed him of the
       court’s order, “actual knowledge of the pending lawsuit derived from sources other than service is not
       relevant to the question [of] whether the manner of service satisfies due process.” Id. at 10–11 (quoting
       Washington v. Allison, 593 N.E.2d 1273, 1275 (Ind. Ct. App. 1992)). We note that while actual knowledge
       obtained from other sources indeed does little to indicate whether a method of service was “reasonably
       calculated to inform the person that an action has been instituted against him,” and thus whether due process
       was violated and jurisdiction was lacking, see Reed Sign Service, Inc. v. Reid, 755 N.E.2d 690, 696 (Ind. Ct.
       App. 2001), trans. denied, actual knowledge of the court’s order that Esparza retain counsel and file a response
       would tend to defeat a claim that he was prejudiced by the allegedly inadequate notice.

       Court of Appeals of Indiana | Memorandum Decision 48A05-1705-PL-1041 | June 29, 2018              Page 14 of 17
[26]   Turning now to Esparza’s claims that he was prejudiced by these alleged

       deficiencies of service and notice, he asserts that:


               The record will unequivocally reveal the fact that the Appellant
               was never properly served and he filed a motion to transport and
               telephonic hearing to find out exactly what in fact was going on
               because he had not made an appearance or hired an attorney.
               The Appellant was never able to file his response to the
               complaint because of the defective service.


       Appellant’s Br. at 11.


[27]   These claims could possibly be construed as an argument that Esparza is entitled

       to equitable relief under Trial Rule 60(b)(8), or else as an argument that the

       judgment against him should have been set aside for “mistake, surprise, or

       excusable neglect” pursuant to Trial Rule 60(b)(1). If Esparza intended either

       argument, he fails to provide support for either. It appears from the record that

       the method of service was noncompliant with Trial Rule 4.3 insofar as the

       summons and complaint were addressed directly to Esparza rather than to “the

       official in charge of the institution” where he was incarcerated, and because the

       officer receiving the summons failed to indicate whether it was given to Esparza.

       Summons; Service Returned Served, Sept. 8, 2016. However, Esparza does not

       clearly deny that he received the summons and complaint notwithstanding this

       noncompliant method of service, nor does he explain how it resulted in any

       prejudice to him or was responsible for his inability to respond to the complaint.


[28]   Moreover, the record shows, and Esparza does not deny, that he had actual

       knowledge of the substance of the trial court’s order that he retain counsel and
       Court of Appeals of Indiana | Memorandum Decision 48A05-1705-PL-1041 | June 29, 2018   Page 15 of 17
       file an answer. Neither does he assert that he received late notice of the order,

       nor does he provide any other explanation of how the allegedly inadequate

       notice of the order should excuse his failure to comply with it. Indeed, Esparza

       filed two requests for accommodation before the March 1 deadline each of

       which indicates that Esparza knew “exactly what was going on,” directly

       contrary to the opposite claim made in his brief.


[29]   It is well settled that pro se litigants are held to the same standards as are

       attorneys, are bound to follow the same standards of procedure, and must be

       prepared to accept the consequences of their failure to do so. Basic v. Amouri, 58

       N.E.3d 980, 983–84 (Ind. Ct. App. 2016) (citations omitted), reh’g denied.

       Among these consequences are waiver for failure to present a cogent argument

       on appeal. Id. at 984. “While we prefer to decide issues on the merits, where the

       appellant’s noncompliance with appellate rules is so substantial as to impede

       our consideration of the issues, we may deem the alleged errors waived.” Id.

       (quoting Perry v. Anonymous Physician 1, 25 N.E.3d 103, 105 n. 1 (Ind. Ct. App.

       2014), trans. denied (citing Ind. Appellate Rule 46(A)(8)(a)). We will not become

       an “advocate for a party, or address arguments that are inappropriate or too

       poorly developed or expressed to be understood.” Id.


[30]   We conclude that Esparza has failed to make a cogent argument explaining

       how allegedly deficient service of process and notice were actually prejudicial to

       his case or responsible for his failure to appear or comply with the court’s order

       that he retain counsel and file a response. Given the paucity of support supplied

       for Esparza’s claim that he was prejudiced, we cannot say that he has

       Court of Appeals of Indiana | Memorandum Decision 48A05-1705-PL-1041 | June 29, 2018   Page 16 of 17
       demonstrated that the trial court’s decision was “clearly against the logic and

       effect of the facts and inferences supporting the judgment,” and that the trial

       court thus abused its discretion. Thomison v. IK Indy, Inc., 858 N.E.2d 1052,

       1055 (Ind. Ct. App. 2006) (citing Swiggett Lumber Constr. Co. v. Quandt, 806

       N.E.2d 334, 336 (Ind. Ct. App. 2004)). Much less has Esparza established the

       “exceptional circumstances justifying extraordinary relief” required to invoke

       the trial court’s residual powers under Trial Rule 60(b)(8). Brimhall v.

       Brewster, 864 N.E.2d 1148, 1153 (Ind. Ct. App. 2007), trans. denied (citing

       Indiana Ins. Co. v. Ins. Co. of N. Am., 734 N.E.2d 276). We therefore conclude

       that the trial court did not abuse its discretion in denying Esparza’s motion to

       set aside the default judgment entered against him.


                                                 Conclusion
[31]   Esparza sought affirmative relief from the trial court and is therefore estopped

       from challenging its judgment as void for lack of personal jurisdiction. In

       addition, Esparza has failed to present a cogent argument that allegedly

       inadequate service of process prejudiced him, when at all relevant times he had

       actual notice of the proceedings and filed motions for accommodation which

       were denied by the court. Therefore, the trial court did not abuse its discretion

       in denying his motion to set aside the default judgment entered against him.


[32]   We affirm.


       Riley, J., and May, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 48A05-1705-PL-1041 | June 29, 2018   Page 17 of 17